Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 06/30/2022 has been entered.  Claims 1-4, 11-13 and 15-21  have been amended.  No claims have been added.  Claim 14 has been cancelled.  Claims 1-4, 11-13 and 15-21 are still pending in this application, with claims 1, 11, 15 and 19 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 11-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11-12, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0069258; hereinafter Jeon) in view of Liu et al. (US 2020/0305188; hereinafter Liu).  Note: Subject matter relied upon the Jeon reference is fully-supported in provisional application 62/543,833 filed on 08/10/2017.

Regarding claim 1, Jeon shows a method (Figure 15 shows random access procedure performed at least in part by a UE.) performed by a terminal, the method comprising: 
receiving, from a base station, system information (Par. 0200; noted gNB transmits to the UE one or more radio resource control (RRC) messages and/or one or more control messages, e.g., downlink control information (DCI) via PDCCH, for indicating a random access channel (RACH) configuration which may comprise at least one or more physical random access channel (PRACH) resources for transmitting a  random access preamble (RAP), a RAP format, or RACH sequence information for generating a RAP for transmitting to the gNB.); 
transmitting, to the base station, a random access preamble (Par. 0202, 0204; noted UE transmits a preamble to the gNB.); and 
monitoring a physical downlink control channel (PDCCH) for a random access response associated with the random access preamble during a random access response window (Par. 0207, 0210; noted the UE may monitor the physical-layer downlink control channel (PDCCH) for RARs identified by a random access RNTI (RA-RNTI) in a RA response window which may starts at the subframe, slot, or mini-slot that comprises the end of a RAP transmission plus a time offset, e.g., three subframes or zero subframes.),  
wherein a start time of the random access response window is determined based on the time offset (Par. 0207, 0210; noted the UE may monitor the physical-layer downlink control channel (PDCCH) for RARs identified by a random access RNTI (RA-RNTI) in a RA response window which may starts at the subframe, slot, or mini-slot that comprises the end of a RAP transmission plus a time offset, e.g., three subframes or zero subframes.).  
Jeon shows all of the elements including receiving the system information, as discussed above.  Jeon does not specifically show a non-terrestrial network (NTN); a base station operating with a satellite of the NTN; and receiving information on a time offset associated with a propagation delay in the NTN.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Liu.  Specifically, Liu shows a non-terrestrial network (NTN); a base station operating with a satellite of the NTN (Figure 2; Par. 0005, 0162; in NTN, a User Equipment (UE) and a satellite or an aircraft communicate via 5G networks which further includes a gNB embodied as a territorial base station in communication with a satellite.); and
receiving information on a time offset associated with a propagation delay in the NTN (Figure 6; Par. 0260-0276; noted the reference timing adjustment is at least related to a height of the satellite and a delay of the Feeder Link.). 
In view of the above, having the system of Jeon, then given the well-established teaching of Liu, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jeon as taught by Liu, in order to provide motivation for saving communication overhead and improving the resource utilization rate (Par. 0067 of Liu).
Regarding claim 2, modified Jeon shows wherein the time offset is associated with a position of the satellite of the base station (Liu: Par. 0260-0276; noted reference timing adjustment is at least associated with the height of the transmitter in relation to the fifth information and/or the height of the satellite.).  
Regarding claim 3, modified Jeon shows receiving, from the base station, the random access response within the random access window after the start time (Jeon: Par. 0207-0208, 210; noted the gNB may transmit a medium access control (MAC) packet data unit (PDU) comprising one or more RA responses (RARs) to the UE in response to reception of a RAP that a UE transmits. A UE may monitor the physical-layer downlink control channel (PDCCH) for RARs identified by a random access RNTI (RA-RNTI) in a RA response window which may starts at the subframe, slot, or mini-slot that comprises the end of a RAP transmission plus a time offset, e.g., three subframes or zero subframes. The size of the RA response window may be configurable, e.g., ra-ResponseWindowSize.).  
Regarding claim 11, Jeon shows a method performed by a base station (Figure 15 shows random access procedure performed at least in part by a base station/gNB.), the method comprising: 
transmitting, to a terminal, system information (Par. 0200; noted gNB transmits to the UE one or more radio resource control (RRC) messages and/or one or more control messages, e.g., downlink control information (DCI) via PDCCH, for indicating a random access channel (RACH) configuration which may comprise at least one or more physical random access channel (PRACH) resources for transmitting a  random access preamble (RAP), a RAP format, or RACH sequence information for generating a RAP for transmitting to the gNB.); 
receiving, from the terminal, a random access preamble (Par. 0202, 0204; noted UE transmits a preamble to the gNB.); and 
transmitting, to the terminal, a random access response associated with the random access preamble, wherein a physical downlink control channel (PDCCH) for the random access response is monitored by the terminal during a random access response window (Par. 0207-0208, 210; noted the gNB may transmit a medium access control (MAC) packet data unit (PDU) comprising one or more RA responses (RARs) to the UE in response to reception of a RAP that a UE transmits. A UE may monitor the physical-layer downlink control channel (PDCCH) for RARs identified by a random access RNTI (RA-RNTI) in a RA response window which may starts at the subframe, slot, or mini-slot that comprises the end of a RAP transmission plus a time offset, e.g., three subframes or zero subframes.), and  
wherein a start time of the random access response window is determined based on the time offset (Par. 0207, 0210; noted the UE may monitor the physical-layer downlink control channel (PDCCH) for RARs identified by a random access RNTI (RA-RNTI) in a RA response window which may starts at the subframe, slot, or mini-slot that comprises the end of a RAP transmission plus a time offset, e.g., three subframes or zero subframes.).  
Jeon shows all of the elements including receiving the system information, as discussed above.  Jeon does not specifically show a non-terrestrial network (NTN); a base station operating with a satellite of the NTN; and transmitting information on a time offset associated with a propagation delay in the NTN.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Liu.  Specifically, Liu shows a non-terrestrial network (NTN); a base station operating with a satellite of the NTN (Figure 2; Par. 0005, 0162; in NTN, a User Equipment (UE) and a satellite or an aircraft communicate via 5G networks which further includes a gNB embodied as a territorial base station in communication with a satellite.); and
transmitting information on a time offset associated with a propagation delay in the NTN (Figure 6; Par. 0260-0276; noted the reference timing adjustment is at least related to a height of the satellite and a delay of the Feeder Link.). 
In view of the above, having the system of Jeon, then given the well-established teaching of Liu, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jeon as taught by Liu, in order to provide motivation for saving communication overhead and improving the resource utilization rate (Par. 0067 of Liu).
Regarding claim 12, this claim is rejected based on the reasoning presented in the rejection of claim 2.
Regarding claim 15, Jeon shows a terminal (Figure 15 shows random access procedure performed at least in part by a UE.), the terminal comprising: 
a transceiver; and a controller (Figure 4) configured to: 
receive, from a base station via the transceiver, system information (Par. 0200; noted gNB transmits to the UE one or more radio resource control (RRC) messages and/or one or more control messages, e.g., downlink control information (DCI) via PDCCH, for indicating a random access channel (RACH) configuration which may comprise at least one or more physical random access channel (PRACH) resources for transmitting a  random access preamble (RAP), a RAP format, or RACH sequence information for generating a RAP for transmitting to the gNB.), 
transmit, to the base station via the transceiver, a random access preamble (Par. 0202, 0204; noted UE transmits a preamble to the gNB.), and 
monitor a physical downlink control channel (PDCCH) for a random access response associated with the random access preamble during a random access response window (Par. 0207, 0210; noted the UE may monitor the physical-layer downlink control channel (PDCCH) for RARs identified by a random access RNTI (RA-RNTI) in a RA response window which may starts at the subframe, slot, or mini-slot that comprises the end of a RAP transmission plus a time offset, e.g., three subframes or zero subframes.), 
wherein a start time of the random access response window is determined based on the time offset (Par. 0207, 0210; noted the UE may monitor the physical-layer downlink control channel (PDCCH) for RARs identified by a random access RNTI (RA-RNTI) in a RA response window which may starts at the subframe, slot, or mini-slot that comprises the end of a RAP transmission plus a time offset, e.g., three subframes or zero subframes.).  
Jeon shows all of the elements including receiving the system information, as discussed above.  Jeon does not specifically show a non-terrestrial network (NTN); a base station operating with a satellite of the NTN; and system information including information on a time offset associated with a propagation delay in the NTN.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Liu.  Specifically, Liu shows a non-terrestrial network (NTN); a base station operating with a satellite of the NTN (Figure 2; Par. 0005, 0162; in NTN, a User Equipment (UE) and a satellite or an aircraft communicate via 5G networks which further includes a gNB embodied as a territorial base station in communication with a satellite.); and
receiving information on a time offset associated with a propagation delay in the NTN (Figure 6; Par. 0260-0276; noted the reference timing adjustment is at least related to a height of the satellite and a delay of the Feeder Link.). 
In view of the above, having the system of Jeon, then given the well-established teaching of Liu, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jeon as taught by Liu, in order to provide motivation for saving communication overhead and improving the resource utilization rate (Par. 0067 of Liu).
Regarding claims 16 and 17, these claims are rejected based on the reasoning presented in the rejection of claims 2 and 3, respectively.
Regarding claim 19, Jeon shows base station (Figure 15 shows random access procedure performed at least in part by a base station/gNB.), the base station comprising: 
a transceiver; and a controller (Figure 4) configured to: 
transmit, to a terminal via the transceiver, system information (Par. 0200; noted gNB transmits to the UE one or more radio resource control (RRC) messages and/or one or more control messages, e.g., downlink control information (DCI) via PDCCH, for indicating a random access channel (RACH) configuration which may comprise at least one or more physical random access channel (PRACH) resources for transmitting a  random access preamble (RAP), a RAP format, or RACH sequence information for generating a RAP for transmitting to the gNB.), 
receive, from the terminal via the transceiver, a random access preamble (Par. 0202, 0204; noted UE transmits a preamble to the gNB.), and 
transmit, to the terminal via the transceiver, a random access response associated with the random access preamble, whereina physical downlink control channel (PDCCH) for the random access response is monitored by the terminal during a random access response window (Par. 0207-0208, 210; noted the gNB may transmit a medium access control (MAC) packet data unit (PDU) comprising one or more RA responses (RARs) to the UE in response to reception of a RAP that a UE transmits. A UE may monitor the physical-layer downlink control channel (PDCCH) for RARs identified by a random access RNTI (RA-RNTI) in a RA response window which may starts at the subframe, slot, or mini-slot that comprises the end of a RAP transmission plus a time offset, e.g., three subframes or zero subframes.), and
wherein a start time of the random access response window is determined based on the time offset (Par. 0207, 0210; noted the UE may monitor the physical-layer downlink control channel (PDCCH) for RARs identified by a random access RNTI (RA-RNTI) in a RA response window which may starts at the subframe, slot, or mini-slot that comprises the end of a RAP transmission plus a time offset, e.g., three subframes or zero subframes.).  
Jeon shows all of the elements including receiving the system information, as discussed above.  Jeon does not specifically show a non-terrestrial network (NTN); a base station operating with a satellite of the NTN; and transmitting information on a time offset associated with a propagation delay in the NTN.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Liu.  Specifically, Liu shows a non-terrestrial network (NTN); a base station operating with a satellite of the NTN (Figure 2; Par. 0005, 0162; in NTN, a User Equipment (UE) and a satellite or an aircraft communicate via 5G networks which further includes a gNB embodied as a territorial base station in communication with a satellite.); and
transmitting information on a time offset associated with a propagation delay in the NTN (Figure 6; Par. 0260-0276; noted the reference timing adjustment is at least related to a height of the satellite and a delay of the Feeder Link.). 
In view of the above, having the system of Jeon, then given the well-established teaching of Liu, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jeon as taught by Liu, in order to provide motivation for saving communication overhead and improving the resource utilization rate (Par. 0067 of Liu).
Regarding claim 20, this claim is rejected based on the reasoning presented in the rejection of claim 2.


Claims 4, 13, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Liu and Liu (US 10,547,374; hereinafter Liu 374).

Regarding claim 4, modified Jeon shows all of the elements except wherein an altitude of the satellite supported in the NTN is predetermined.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Liu 374.  Specifically, Liu 374 shows an altitude of the satellite supported in the NTN is predetermined (Figure 2B; col. 4, lines 46-67; noted the highest differential delay within the beam 205 can be a function of the beam size, distance of beam center to the satellite nadir, and satellite altitude.). 
In view of the above, having the system of Jeon, then given the well-established teaching of Liu 374, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jeon as taught by Liu 374, in order to provide motivation to resolve issues related to highest differential delay within a large beam size (col. 2, lines 48-52 of Liu 374).
Regarding claims 13, 18 and 21, these claims are rejected based on the reasoning presented in the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190223163 A1 - relates to a method of transmitting and receiving a downlink channel and an apparatus therefor, and more particularly, to a method of transmitting and receiving a downlink channel based on information on a downlink bandwidth forwarded via PBCH (Physical Broadcast Channel) contents included in an SSB (Synchronization Signal Block (SSB) and an apparatus therefor.
US 20160227575 A1 - relates to a random-access procedure in a mobile communication system.
US 20090303896 A1 - providing random access window configuration by estimating a processing time margin for processing random access preambles received in one or more random access channels.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REDENTOR PASIA/Primary Examiner, Art Unit 2413